Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 8/29/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 depends from claim 1 which requires less than 0.01 mol% of lithium in the glass article. Claim 13 then requires a lithium depth of layer (and thus presence of lithium) of 0.01-200 µm, and that the proportion of lithium in the enriched layer relative to the rest of the material is ≥5. It is noted that in Applicant’s as-published specification at paragraph 19 that a glass article is subjected to a lithium ion treatment to accomplish this. However, the glass article as presently claimed in claim 1 may not have any substantial amounts of lithium, even by later treatment. It is noted that these are written as product, not process, claims. For the purpose of Examination, a glass article which meets the lithium requirement of claim 1 will be considered to also meet claim 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al (WO 2016/115685).
Regarding claims 1, 2, 8-11, and 13, Xue teaches a glass article with high UV transmittance (Xue abs, pg 1) of greater than 25% from 248 nm to about 780 nm (Xue page 6). Xue teaches a composition for the glass article where SiO-2 is present in an amount of 78-85 mol%, Al2O3 is present in an amount of -7 mol%, B2O3 is present in an amount of 8-15 mol% (Xue page 5), and where the proportion of Li2O is less than 0.1 mol% (Xue pg 6). This meets the claimed feature that the total amount of SiO2, B2O3, and Al2O3 is at least 75 mol%, that the relative amount of B3+/Al3+ is greater than or equal to 0.5, and provides embodiments where the amount of Si4+/B3++Al3+ would be greater than or equal to 3, and less than or equal to 8, that is, there would be embodiments which meet the requirements of equations (i), as in both claims 1 and 2. Further, as the proportion of Li2O is less than 0.1 mol%, this satisfies the requirements of claim 13, as discussed in the 112(b) rejection, above.
Finally, as the composition of glass article overlaps with the claimed composition, it would be expected that properties, such as a ‘lithium activatable bonding strength’ (LABS) of at least 1.1 MPa, the upper crystallization temperature, working temperature, luminous transmittance, UV cutting edge, and autofluorescence at 498 nm of less than 1% would be expected to be intrinsically present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.
Regarding claim 7, Xue teaches the glass article as above for claim 1. Xue further teaches a coefficient of thermal expansion (CTE) of 2.0-4.0 ppm/K (Xue pg 7).
Regarding claims 5, 6, and 12, Xue teaches the glass article as above for claim 1. Xue further teaches that the surface dimensions (i.e. length/width) should be 15 cm or more, and thickness is 0.05-1.2 mm. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Further, as there is no discussion or mention of warp or thickness variation, Xue does not teach the presence of either warp or thickness variation.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xue as applied to claim 1 above, and further in view of Couillard et al. (US 2010/0213582).
Regarding claim 3, Xue teaches a glass article as above for claim 1.
Xue is silent with respect to the glass article having an Ra surface roughness of less than 2 nm.
Xue and Couillard are related in the field of glass insulators for semiconductor wafers. Couillard teaches polishing the glass article to a surface roughness of 1 nm or less for electronic applications (Couillard para 57). It would be obvious to one of ordinary skill in the art to modify the surface of the glass article of Xue to have an Ra of 1nm or less as taught by Couillard because this is appropriate for the use of the glass article as a substrate for semiconductors. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the Ra taught by Xue in view of Couillard overlaps with the instantly claimed Ra and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xue as applied to claim 1 above, and further in view of Reder (US 6,355,577).
Regarding claim 4, Xue teaches a glass article as above for claim 1.
Xue is silent with respect to the glass article having at least one fire-polished surface.
Xue and Reder are related in the field of silica-based substrates for semiconductors. Reder teaches fire-polishing the silica-based substrate provides increased adhesion with the semiconductor which in turn prevent spalling of the material during later processing (Reder col. 2, ln 1-7). It would be obvious to one of ordinary skill in the art to modify the glass article of Xue to have at least one fire-polished surface as taught by Reder because this would provide the glass article with improved adhesion and reduction of spalling of an applied semiconductor layer. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xue as applied to claim 1 above, and further in view of Herbots et al. (US 2014/0235031).
Regarding claim 14, Xue teaches a glass article as above for claim 1. Xue further teaches bonding a semiconductor wafer to the glass article (Xue pg 
Xue is silent with respect to the bond strength between the glass article and a semiconductor wafer being at least 1 MPa.
Xue and Herbots are related in the field of glass substrates for semiconductor wafers.
Herbots teaches a low stress, mechanically strong, while still plastic bond (Herbots para 98) with a bond strength from 8-12 MPa (Herbots para 97). It would be obvious to one of ordinary skill in the art to modify the glass and semiconductor article of Xue to have the 8-12 MPa bond of Herbots because this would provide the benefit of a low stress, mechanically strong, but plastic bond between the glass article and the semiconductor wafer. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the bond strength taught by Xue overlaps with the instantly claimed bond strength and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        12/13/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781